Citation Nr: 0735934	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.  

3.  Entitlement to service connection for myofascial back 
pain.

4.  Entitlement to service connection for costochondritis. 

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for a bilateral 
shoulder disorder.

7.  Entitlement to service connection for bilateral hallux 
valgus.

8.  Entitlement to service connection for a right knee 
disability. 

9.  Entitlement to service connection for a left knee 
disability. 

10.  Entitlement to service connection for arthritis. 

11.  Entitlement to service connection for a left ankle 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the veteran's claims file was 
later transferred to the Montgomery, Alabama RO.  

The veteran was afforded a travel Board hearing on August 8, 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record. 

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for 
myofascial back pain, entitlement to service connection for 
sinusitis, entitlement to service connection for a bilateral 
shoulder disorder, entitlement to service connection for 
bilateral hallux valgus, entitlement to service connection 
for a right knee disability, entitlement to service 
connection for a left knee disability, entitlement to service 
connection for arthritis and entitlement to service 
connection for a left ankle disability being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran incurred costochondritis in service.

2.  The veteran incurred pseudofolliculitis barbae in 
service.



CONCLUSIONS OF LAW

1.  Service connection for pseudofolliculitis barbae is 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Service connection for costochondritis is established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the VCAA, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007), need not be addressed at this time.


Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Analysis

Pseudofolliculitis Barbae

Service connection for pseudofolliculitis barbae is 
warranted.  Although, the veteran's service medical records 
are silent with respect to complaints or treatment of 
pseudofolliculitis barbae, the veteran has credibly testified 
that he first manifested a rash on his face in service, which 
was diagnosed as pseudofolliculitis barbae at the time, which 
exactly resembles his presently diagnosed condition.  VA 
examination in February 2003 revealed skin bumps on the 
lateral aspect of the chin, which resulted in a diagnosis 
pseudofolliculitis barbae.  The veteran is competent to 
testify on the appearance of a rash, which is easily 
observable by a lay person.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Accordingly, service connection 
for pseudofolliculitis barbae is warranted because the 
veteran's credible testimony indicates that it was first 
incurred in service and that it has persisted to present day. 

Costochondritis

Initially, the Board notes that the veteran's February 1978 
entrance examination was negative for costochondritis, but 
that he was first diagnosed as having costochondritis in 
service.  Of record are December 1978 in-service treatment 
notes, which note the veteran's complaints of chest pains, 
specifically dull, aching, non-radiating intermittent pain of 
the L1 sternal border and 4th, 5th and 6th intercostal spaces.  
Examination at this time resulted in a diagnosis of 
costochondritis.  Post-service medical records show continued 
diagnoses of costochondritis.  Moreover, an April 2006 VA 
examination states that the veteran's costochondritis is at 
least as likely as not related to his period of military 
service.  Accordingly, under these circumstances, the Board 
finds that the veteran first manifested costochondritis in 
service and service connection for this disability is 
granted.  


ORDER

Entitlement to service connection for pseudofolliculitis is 
granted.

Entitlement to service connection for costochondritis is 
granted.


REMAND

At his Board hearing, the veteran indicated that he had 
recently sought treatment from James A. Lockwood, M.D.  The 
veteran stated that Dr. Lockwood was his general physician, 
thus indicating that Dr. Lockwood may be in possession of 
evidence pertinent to the claims on appeal.  VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  See 38 C.F.R. § 3.159(c)(1) (2007).  
The veteran also testified that he has received treatment, 
specifically chest x-rays, at the VA Medical Center in 
Tuskegee.  Accordingly, the Board finds that a remand is 
necessary to attempt to obtain records from Dr. Lockwood. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names and addresses, as well as the 
dates of treatment, of all health care 
providers (particularly Dr. Lockwood) who 
have treated him for his claimed 
disabilities.  After securing any 
appropriate consent from the veteran, VA 
should obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.  The veteran should also 
be asked to provide VA any evidence in his 
possession that might substantiate his 
claims.  VA should obtain all VA treatment 
record (particularly from the VA Medical 
Center in Tuskegee).

2.  After conducting any additional 
indicated development, including VA 
examinations if warranted, the RO should 
again review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


